NO. 12-08-00042-CR

                        IN THE COURT OF APPEALS

           TWELFTH COURT OF APPEALS DISTRICT

                                     TYLER, TEXAS

TIMOTHY RAY LYDIA,                                 §    APPEAL FROM THE 7TH
APPELLANT

V.                                                 §    JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,
APPELLEE                                           §    SMITH COUNTY, TEXAS

                                    MEMORANDUM OPINION
                                        PER CURIAM
        Timothy Ray Lydia appeals his conviction for aggravated robbery. Appellant’s counsel filed
a brief in compliance with Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493
(1967), and Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969). We affirm.

                                            BACKGROUND
        Appellant pleaded guilty to aggravated robbery.           Appellant also pleaded true to an
enhancement paragraph, which related to a previous felony committed by Appellant. There was no
agreement between Appellant and the State as to the appropriate punishment for the charged offense.
The trial court found Appellant guilty and assessed Appellant’s punishment at fifty years of
imprisonment and a $5,000 fine. This appeal followed.

                         ANALYSIS PURSUANT TO ANDERS V. CALIFORNIA
        Appellant’s counsel filed a brief in compliance with Anders v. California and Gainous v.
State. The brief shows that Appellant’s counsel diligently reviewed the appellate record and
considered the applicable law and is of the opinion that the record reflects no reversible error and that
there is no error upon which an appeal can be predicated. In compliance with Anders, Gainous, and
High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978), Appellant’s counsel’s brief presents a
chronological summation of the procedural history of the case and further states that Appellant’s
counsel is unable to raise any arguable issues for appeal.1 We have likewise examined the record for
reversible error and have found none. See Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim.
App. 2005).
                                                  CONCLUSION
         As required by Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991), Appellant’s
counsel has moved for leave to withdraw in this case. We carried the motion for consideration with
the merits. Having done so and finding no reversible error, Appellant’s counsel’s motion for leave
to withdraw is hereby granted and the trial court’s judgment is affirmed.
Opinion delivered February 4, 2009.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                             (DO NOT PUBLISH)




         1
          Counsel for Appellant certified in his brief that he provided Appellant with a copy of the brief.
Appellant was given time to file his own brief in this cause. The time for filing such a brief has expired and we
have received no pro se brief.

                                                          2
                               COURT OF APPEALS
          TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                         JUDGMENT

                                         FEBRUARY 4, 2009


                                      NO. 12-08-00042-CR

                                      TIMOTHY RAY LYDIA,
                                            Appellant
                                              V.
                                      THE STATE OF TEXAS,
                                            Appellee

                             Appeal from the 7th Judicial District Court
                         of Smith County, Texas. (Tr.Ct.No. 007-1167-07)
                       THIS CAUSE came to be heard on the appellate record and briefs filed herein,

and the same being considered, it is the opinion of this court that there was no error in the judgment.

                       It is therefore ORDERED, ADJUDGED, and DECREED that the judgment

of the court below BE IN ALL THINGS AFFIRMED , Appellant’s counsel’s motion for leave to

withdraw is hereby GRANTED ; and that this decision be certified to the court below for observance.

                       By per curiam opinon.
                       Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.
                       THE STATE OF TEXAS
                          MANDATE
                      *********************************************



TO THE 7TH JUDICIAL DISTRICT COURT OF SMITH COUNTY, GREETINGS:

       Before our Court of Appeals for the 12th Court of Appeals District of Texas, on the 4th day
of February, 2009, the cause upon appeal to revise or reverse your judgment between

                               TIMOTHY RAY LYDIA, Appellant

                       NO. 12-08-00042-CR; Trial Court No. 007-1167-07

                                        By per curiam opinion.

                                THE STATE OF TEXAS, Appellee

was determined; and therein our said Court made its order in these words:

        “THIS CAUSE came to be heard on the appellate record and briefs filed herein, and the same
being inspected, it is the opinion of this court that there was no error in the judgment.

       It is therefore ORDERED, ADJUDGED, and DECREED that the judgment of the court
below BE IN ALL THINGS AFFIRMED , Appellant’s counsel’s motion for leave to withdraw is hereby
GRANTED ; and that this decision be certified to the court below for observance.”

       WHEREAS, WE COMMAND YOU to observe the order of our said Court of Appeals for
the Twelfth Court of Appeals District of Texas in this behalf, and in all things have it duly recognized,
obeyed, and executed.

        WITNESS, THE HONORABLE JAMES T. WORTHEN, Chief Justice of our Court of
Appeals for the Twelfth Court of Appeals District, with the Seal thereof affixed, at the City of Tyler,
this the ______ day of __________________, 200____.

                                        CATHY S. LUSK, CLERK


                                        By:_______________________________
                                           Deputy Clerk